Citation Nr: 0732137	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by, at 
worst, level II in the right ear, and level I in the left 
ear; an exceptional disability picture is not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been shown.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim 
for an increased rating.

More specifically, the veteran was advised in a February 2004 
letter of the evidence necessary to substantiate his claim 
for an increased rating, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, while there is no notice 
regarding the bases for assigning effective dates, as a 
result of the Board's decision to deny a compensable rating, 
there can be no prejudice to the veteran by not providing 
this information under Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the February 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board additionally notes that that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained or that are 
not adequately addressed by documents and records contained 
within the claims folder.  The veteran has also been afforded 
multiple VA examinations to assess the nature and severity of 
his hearing loss, and he and his representative have not 
asserted that the results were in adequate for rating 
purposes or indicated any intention to provide additional 
evidence in support of his claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would by an unnecessary use of VA time and resources.


II.  Entitlement to a Compensable Rating for Bilateral 
Hearing Loss

Background

The history of this disability shows that entitlement to 
service connection for bilateral hearing loss was established 
in a July 2003 rating decision, at which time a noncompenable 
rating was assigned, effective from September 23, 2002.  

On the authorized VA audiological evaluation in June 2003, 
the veteran explained how his bilateral hearing loss 
interfered with various daily activities.  Pure tone 
thresholds, in decibels, were 20, 20, 25, 60, and 85 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, on the right, 
and 15, 20, 20, 70, and 85 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, on the left.  Pure tone 
threshold averages were 48 on the right and 49 on the left.  
His speech recognition scores were 88 percent on the right 
and 92 percent on the left.  The diagnosis was moderately 
severe to severe high frequency sensorineural hearing loss 
bilaterally.

At the time of his February 2004 notice of disagreement, the 
veteran indicated how his hearing loss adversely affected 
communication within his family and in his occupation, and 
supplied April 2003 private uninterpreted audiological 
results that did not include speech recognition scores.  
Decibels readings provided at 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 15, 30, 65, and 90, respectively, on the left, 
and 5, 10, 20, 50, and 80, respectively, on the right.

At the time of his June 2004 substantive appeal, the veteran 
submitted additional private treatment records.  These 
records included an August 2003 entry which noted the veteran 
had requested a letter stating that his hearing loss affected 
his occupation, and that offered an explanation for why he 
had not paid for his hearing aids.  

On the authorized VA audiological evaluation in April 2007, 
pure tone thresholds, in decibels, were 15, 15, 20, 60, and 
80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 15, 20, 30, 70, and 80 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
44 on the right and 50 on the left and speech recognition 
scores were 92 percent on the right and 96 percent on the 
left.  

The diagnosis was normal hearing at 250-2000 Hertz, sloping 
to a moderate severe to severe sensorineural hearing loss on 
the right, and normal hearing at 250-2000 Hertz, sloping to a 
mild to severe sensorineural hearing loss on the left.  


Rating Criteria and Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2007), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has reviewed the record and first notes that the VA 
audiological examination results from April 2007 indicate 
that right and left ear hearing loss is currently manifested 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz by 
average pure tone thresholds of 44 and 50 respectively, as 
reported by the examiner.  The pure tone averages were 
slightly better than reported on the right in authorized VA 
examination in June 2003 (44 as opposed to 48), but slightly 
worse on the left (50 as opposed to 49).  Although neither 
authorized nor interpreted, the Board notes that the private 
decibel readings from April 2003 correspond to pure tone 
threshold averages of 40 on the right and 50 on the left.  
The speech recognition scores from more recent VA examination 
are slightly better in April 2007, with 88 and 92 on the 
right and left ear, respectively, in June 2003, and 92 and 
96, respectively, in April 2007.

When even the highest pure tone threshold average of 48 and 
lowest word recognition score of 88 for the right ear is 
applied to Table VI, Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation for the right ear is 
II.  When the highest pure tone threshold average of 50 and 
lowest word recognition score of 92 for the left ear is 
applied to Table VI, Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation for the left ear is 
I.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
bilateral hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.85.

38 C.F.R. § 4.86(a) is unavailable since the veteran at no 
time has exhibited 55 decibels or more at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 
4.86(b) is unavailable since the veteran did not exhibit both 
a pure tone threshold of 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

While the Board has considered the subjective evidence 
concerning the impairment the veteran experiences due to his 
hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the veteran's hearing loss is not established.

In addition, as the United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also cannot conclude that the disability picture as 
to specifically the veteran's hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2007).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


____________________________________________
C. W SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


